226 F.2d 584
55-2 USTC  P 9742
John F. BEGGY and Rose A. Beggy, Petitioners,v.COMMISSIONER OF INTERNAL REVENUE, Respondent.
No. 11593.
United States Court of Appeals Third Circuit.
Argued Oct. 6, 1955.Decided Nov. 3, 1955.

W. Denning Stewart, Pittsburgh, Pa.  (H. Brian Holland, Asst. Atty. Gen., Rudy P. Hertzog, Acting Chief Counsel, Internal Revenue Bureau, Washington, D.C., on the brief), for petitioners.
Kenneth E. Levin, Washington, D.C.  (H. Brian Holland, Asst. Atty. Gen., Ellis N. Slack, Hilbert P. Zarky, Sp. Assts. to Atty. Gen., on the brief), for respondent.
Before BIGGS, Chief Judge, and MARIS and GOODRICH, Circuit Judges.
PER CURIAM.


1
The question is whether certain payments made to the taxpayer, John F. Beggy, were gifts within the meaning of Section 22(b) of the Internal Revenue Code, 1939, 26 U.S.C.A. § 22(b), or constituted compensation to Beggy and therefore were income within the meaning of Section 22(a).  The Tax Court held that the payments were income.  We have considered the issue and are convinced that no error was committed by the Tax Court and therefore its decision will be affirmed on the opinion of Judge Murdock, 23 T.C. 736.